Case: 1:19-Cv-0177O Document #: 1 Filed: 03/13/19 Page 1 of 8 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
. _ _FO.R__ _TI_:IE Nol_zTH_E_R_N _Dis'rR_l_c_ToF _lLLI_N_O_I_S . . .
- _ .EASTERN Dl._V.I_SION.. . .

LABORER_S_’ PENSION_ _FUND,

LABORERS’ WELFARE FUND OF THE
HEAL'I_`H AN_D_ W_EL_FA_RE DEPARTMENT
OF TH_E C_ONS_TRUCTIO_N AND GENERAL
LABORERS’ DISTRICT COUNCIL OF
CHICAGO AND VICINITY, THE CHICAGO )
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE FUND,
CATHERINE WENSKUS, not individually but
as Administrator of the Funds,

\_¢‘\_/\_4\./\./

Case No.: 19 cv1770
Plaintiffs,
v.

GAR'I`H MASONRY CORP., an Illinois
corporation,

\-J\-/\_/\_/\_/`_/\-/`_/\_/\_/

Defendant.
COMPLAINT

Plaintiffs, Laborers’ Pension Fund, Laborers’ Welfare Fund of the Health and Welf`are
Department of the Construction and General Laborers’ District Council ofChicago and Vieinity, the
Chicago Laborers’ District Council Retiree Health and Welfal'e Fund and Catherine Wenskus, not
individually but as Assistant Administratol' of the Funds, (collectively the “Funds”), by their
attorneys Patriek 'l`. Wallace, Amy N. Carollo, G. Ryan Liska, Katherine C.V. Mosenson, and Sara S.

Schumann for their Complaint against Garth Masonry Corp., state the following

COUNT I
(Failure to Submit Bcnefit Contributions)

1. Jurisdiction is based on Sections 502(€)(1) and (2) and 515 of the Employee

Retirement lncome Security Aet of 1974 (“ERlSA”), as arnended, 29 U.S.C. §§l 132 (e)(l) and (2)

 

Case: 1:19-cv-0177O Document #: 1 Filed: 03/13/19 Page 2 of 8 Page|D #:2

and l 145, Section 301 (a) ofthe Labor Management Relations Act (“LMRA”) of 1947 as amended,
_aid_zav-:S_§Ci'§1_8."5<4);`28 v§'SlC`-f§1_3_3.1.,'_.`_.. 'j_ ` " '

2. Venue is proper pursuant to Section 502(€)(2) ofERISA, 29 U.S.C. §1 132(€)(2), and
28 U.S.C. §1391 (a) and (b).

3. The Funds are multiemployer benth plans within the meanings of Sections 3(3) and
3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and maintained pursuant to
their respective Agreements and Declarations of Trust in accordance with Section 302(0)(5) of the
LMRA. 29 U.S.C. § 186(0)(5). The Funds have offices and conduct business within this District.

4. Plaintiff Catherine Wenskus (“Wenskus”) is the Administrator of the Funds, and has
been duly authorized by the Funds’ 'i`rustees to act on behalf of the Funds in the collection of
employer contributions owed to the Funds and to the Construction and General Laborers’ District
Council of Chicago and Vicinity Training Fund, and with respect to the collection by the Funds of
amounts which have been or are required to be withheld from the wages of employees in payment of
Union dues for transmittal to the Construction and General Laborers’ District Council of Chicago
and Vicinity (the “Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within
the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(2l)(A).

5 . Defendant Garth Masonry Corp., (herein referred to as “Garth” orthe “Company”) is
an lllinois corporation and at all times relevant did business Within this District and is an employer
within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section 3 Ui(a) of the LMRA,
29 U.S.C. §lSS(c).

6. The Union is a labor organization within the meaning of 29 _U.S.C. §185(a). At all

times relevant, the Union and Company have been parties to a Collective Bargaining Agreement

 

Case: 1:19-cv-0177O Document #: 1 Filed: 03/13/19 Page 3 of 8 Page|D #:3

(“Agrecment”), since at least l\/lay 23, 2002 (A true and accurate copy of the lndependent

__ _C_Oil_St¥\!¢fi_@fi_hl.dilSt"">’__C¢ll_€.¢fi_r_@ 'B'al'sai_n'iiis Asl'¢si_iialt S'isn¢`d br fha _Cvn_pahy 111@_1_€1`<1_<>_1)13 and __ "

incorporates the various area-wide collective bargaining agreements and the Funds’ respective
Agreement_s and Declarations of Trust is attached hereto as Exhil)it A).

7. The Funds have been duly authorized to serve as collection agents for the Union in
that the Funds have been given the authority to collect from employers union dues which should
have been or have been deducted from the wages of covered employees Purther, the Funds have
been duly authorized by the Construction and General Laborers’ District Council of Chicago and
Vicinity Training Fund (the “Training Fund”), the Midwest Construction lndustiy Advancement
Fund (“MCIAF”), the Mid-Atnerican Regional Bargaining Association lndustry Advancement Fund
(“MARBA”), the Chicagoland Construction Safety Council (the “Safety Fund”), the Laborers’
Brnployers’ Cooperation and Education Trust (“LECET”), the Concrete Contractors Association
(“CCA”), the CDCNI/CAWCC Contractors’ Industry Advancement Fund (the “Wall & Ceiiing
Fund”), the CISCO Uniform Drug/Alcohol Abuse Program (“CISCO”), the Laborers’ District
Council Labor Management Committee Cooperative (“LDCLMCC”), the Will Grundy lndustry
'Trust Advancement Fund (“WGITA”), the Illinois Environmental Contractors Association Industry
Education Fund (“IECA Fund”), the lllinois Srnall Pavers Association Fund (“lSPA”), and the
Chicago Area lndependent Construction Association (“CAICA”) to act as an agent in the collection
of contributions due to those Funds.

8. The Agreement and the Funds’ respective Agreements and Declarations of Trust
obligate the Cornpany to make contributions on behalf of its employees covered by the Agreement

for pension benefits, health and welfare benefits, and/or benefits for the training fund and to submit

 

Case: 1:19-cv-0177O Document #: 1 Filed: 03/13/19 Page 4 of 8 Page|D #:4

monthly remittance reports in which the Company, infer alia, identifies the employees covered under

theAa¢;¢_n:@'n'vanfirearm_.O_f'¢Qw_l'-_ibn@atoreretailerwageringa'b.¢h_@nj:ea¢rcovered_ ..'

employee The Company is obligated to pay between 10% liquidated damages on late-paid
contributions, 20% liquidated damages on late-paid, Pension, Welfare, Retii'ee Welfare and Ti'ain_ing
Fund contributions, plus interest at a rate of 12% from the date the contributions were due until the
contributions are paid.

9. The Agreement and the Funds’ respective Agreements and Declai'ations of Ti'ust
requires the Cornpany to submit its books and records to the Funds on demand for an audit to
determine benefit contribution compliance

10. The Agreement requires the Company to obtain and maintain a surety bond to
guaranty the payment of future wages, pension and welfare benefits

l l. Notwithstanding the obligations imposed by the Agreement and the Funds’ respective
Agi'eements and Declarations of Trust, the Company has:

(a) failed to submit benefit contributions totaling 895,462.87 due to the Laborers’
Pension Fund for the period of December 2018 throuin February 2019, thereby depriving the
Pension Fund of information and income necessary to administer the Fund;

(b) failed to submit benefit contributions totaling 877,084.18 due to the Laborers' Welfare
Funds of the Health and Welfare Department of the Consti'uction and General Laboi'ers' District
Council of Chicago and Vicinity for the period ofDeceniber 2018 through Febi'uaiy 2019, thereby
depriving the Welfare Fund of information and income necessary to administer the Fund;

(c) failed to submit benefit contributions totaling $36,073.88 due to the Chicago

Laborers’ District Council Retii'ee Health and Welfare Fund for the period of December 2018

 

Case: 1:19-cv-0177O Document #: 1 Filed: 03/13/19 Page 5 of 8 Page|D #:5

throuin February 2019, thereby depriving the Retiree Welfare Fund of information and income
_ tires-starr- to administer '_tlic_ Fiin_<_i;_ __ n n n

(d) failed to submit benefit contributions totaling $5,468.04 due to the Laborers’ Training
Fund for the period ofDecember2018 throuin February 2019, thereby depriving the 'l`i'aining Fund
of information and income necessary to administer the Fund; and

(e) failed to submit benefit contributions totaling $531.62 due to the MARBA fund for
the period ofDecember 2018 through February 2019, thereby depriving that fund of information and
income necessary to administer the Fund;

(g) failed to submit benefit contributions totaling 875.95 due to the CISCO fund for the
period of December 2018 through Februaiy 2019, thereby depriving that fund of information and
income necessary to administer the Fund;

(h) failed to obtain and maintain a surety bond in accordance with the terms of the
collective bargaining agreement.

12. Pursuant to the terms of the Agi'eement and the Funds’ respective Agreements and
Declarations of Trust, the Company owes $34,780.59 in liquidated damages assessed at the rate of
twenty percent for its unpaid December 2018 and .1 anuaiy 2019 reports, and as of today’s date, the
Company owes $4,079.36 on its unpaid Februaiy 2019 benefit report assessed at the rate of ten
percent, plus accumulated interest assessed on all amounts owed at the rate of twelve percent.

13. The Company also failed to submit timely payment of its November 2018 benefit
repoi‘t. Accordingly, the Company owes $8,251.99 in accumulated liquidated damages on that lateF

paid report plus interest, as well.

 

Case: 1:19-cv-0177O Document #: 1 Filed: 03/13/19 Page 6 of 8 Page|D #:6

14. The Company’s actions in failing to submit timely payment of benefit contributions
_ i`_l~¢p__m!_tg__t>`i`_sn'i_¢gs¢ai§gt_"5_1_5_`0£13`1£1'$/$§, 2'9'_U.s:___c__"§:114_5__'__"_ '

WHEREFORE, Plaintiffs respectfully request thatjudgment be entered in their favor and
against_Defendant G_arth Masoniy, Corp. as follows:

a. entering judgment in favor of the Funds and against Defendant iii the amount of
$261,884.43 in unpaid contributions, liquidated damages and accumulated liquidated
dainages, plus interest and Plaintiffs’ reasonable attorneys’ fees and costs on late and
unpaid contributions from the period of November 2018 through Februaiy 2019;

b. ordering the Coinpany to obtain and maintain a surety bond in accordance with the
terms of the collective bargaining agreement; and

c. awarding Piaintiffs any further legal and equitable relief as the Court deems
appropriate

COUNT II
(Failui'e To Submit Dues)

15. Plaintiffs reallege paragraphs l through 14 of Count I.

16. Pursuant to agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers union
dues which should have been, or have been, deducted from the wages of covered employees

17. Dues reports and contributions are due by the 10th day following the month in which
the work was performed Dues reports and contributions which are not submitted in a timely fashion
are assessed liquidated damages.

18. Notwithstanding the obligations imposed by the Agreement, the Company has

 

Case: 1:19-cv-0177O Document #: 1 Filed: 03/13/19 Page 7 of 8 Page|D #:7

performed covered work during the months of December 2018 forward and has failed to withhold

an__c_l/or__'_re_po:rt__to_ and for_wai'c__l__t_inion dues _t_hat_\_v_ei'e deducted _or should lia__\{e:beeitdeducted from _the_ __ _

wages of its employees for the period ofDecember 2018 forward in the amount of 81 5,465.00, plus
81,546.50 in liquidated damages and $939.85, in accumulated liquidated damages on late paid dues
reports, thereby depriving the Union of income and information
WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of
Plaintiffs and against Gartli Masonry Corp.:
a. enteringjudgment in favor of Plaintiffs and against the Company for 815,465.00 in
dues, pursuant to the Company’s unpaid reports for the period of December 2018
through Februaiy 2019, plus $1,546.50 in liquidated damages and 8939.85 in
accumulated liquidated damages, and Plaintiffs’ reasonable attorneys' fees and
expenses; and

b. awarding Plaintiffs any additional legal and equitable relief as the Court deems

appropriate
March 13, 2019 Laborers’ Pension Fund, et al.
By: /s/ Sara S. Schumann
Office of Fund Counsel

111 W. Jackson Blvd., Suite 1415
Chicago,IL 60604
(312) 692~1497

saras@chilpwf.com

 

 

      

Case: 1:19-cv-O il Document# 1 Filed: -03/13/19 Page 8 018 Page|D #:8
"""' CONSTRUCTION & GENERAL LABORERS'
DlSTRlCT COUNCIL OF CH|CAG() AND ViClNlTY

AfflLlATfD WlTH THE lABORERS" lN`lERNATIONAl. UNlON OF N()RTH MIERICA, AFL\C|O
lDl EURR R|DGE PARKWAY - SE.IlT£ 300 ° BURR RIDGE, ll 60521 » FHONE: 630/555-5289 l F.\)\‘; 530/555.3353

ea®.)ezz

 

 

' |NDEFENDENT CONSTRUCT|ON lNDLlSTHY COLE.ECT[VE BARGAEN|NG AGREEMENT

n |ttshereb';slipu'ol.rdard-agreedl.'r/a‘ldbetween Hw/??/ ///'y)d/U€/ K)M'H .t'[mpto',sr')arlllhel?onslrucdona'ld

flaws Laborers' D;slliu Cornu`l 01 Cbleago md walling Laborers’ lnlerlut'ooal Ull`lon 01 lllo whereas Alt-fllD ('Urllon'], represent-lo ard meaning its affiliated Local

Un`ldr\s. l‘r:iudng local llos.1,2,4.5,6.25,15.76.96,113.149.152.225. 259. 288, 58?‘6-81,1001.1006.1035.1092,10ge1heru\`ih amiclher Local Url'-ons that rra',' norm

ll§ll-lrl utah pnlon's pillsdl:dorl (‘lo¢al llrlon'), and encompassing fha geogra;h`e areas of Coolc, talce_ D.¢Page. W.d, flrulsd,'. lterlll.rl, luna l.lcllerry am Boona cormtias,
nos, a :

1. neoogriibn. ‘lba Eroplo',er. h response to fha Un!on‘s stahl that lt represenls an uncoerced maiin 01 the En‘dlo‘,ers Laborer emplcr,~css, moll-lodges and
agrees that ibm is no good faith doubt that the Unlon has been authorized loans fn fact does rlprese.'ll such nul:lrlfyof lis Labo-ler employees 'lberelore, the Unlon ls here-
byreoognfzed as the sole aid excluis pollele bargalnlllgrepraseout!.a for tha employees now and hereafter on‘p'»:g‘ed la the Laborer barga§llng colt wllh respect to wages
hours of work and other terms and ooodllloos of emptapmr»l lrl abundance wall $eetlon 9 ot the liab-mal labor notations net albert the need for a Board oorltbed elaine
fha Empb‘_rer las n01 asslgosd its rights for purposes of corrective bargal-li'lg ln'*.h the l.lnlorl lo my person entity or associatloo, and barely rmlzs -ls pllor asstgnmlnl of
burgan rlgb‘»s. ll alr,r, llc Emplor,'er luther lo!unlarby elects not fo assign such bargaining dphls to any pelson. erdl'lyor association dul`ng lbs term 01 lsz llgreemlot or
any extension thereof, wool mines approval from the Urllon.

2. labor Colllra~:L Tho Em;>logeralf‘u'ms ar.d adopts Ihs applicable Coflecl'r¢a Blrgalnlng Agleemeobi. as designated br the llll'orl. between the llolon and the Bul’ders
Assoclatlon of Df~loago and Vlo‘n.‘ly, the funds flood auditors Asso:lailgn, fha Uno=.rgloond Conlleclors Asspr>brlon. the mem floollaofors Assooatim 01 Glelller Chlcago,
lbo Soocrrte Gootraolors Assoolal:‘on 01 Grafrr Crloago. G_D_G_ll.lrt}rl.t'l_f:.£‘._, fha Ch'oego Demoltim corlradols‘ Assodal`\crl. the binds Endroo~nennl contractors
Assoclrt§on, the late Coll'lly Oorllractors Assoelallon. fha Cocllaolors lose-plating of Wlt and Grundy Gowttes. the Fox Vri'loj Bcnelal Conlraclo~ls issodabon, and a.'l other
employer associations wlh whom fha tlrlon or is alf=l'aled l.oesl Urlons has al agramerll. |f the ap table cole-alta bargaln|rg agreemerll(s) expire during the term of thn
A.gleamml. a'qrimlatlon oh the 'ltlo strike sbalalso metro unbl a lieu agreement has been eslib‘ shed, wh‘oh soil ha ll'lcc<poraled retroactively harelxl. lt ls further agreed
that where tha Ernp?oyer hollis wl 'n lhe geo-grapple fur\sdlclloll 01 llc Uolon‘s alfr¥aled total l.lnlons tbifhave nogorlzlld an assopnbon agreement effective uftll'nllla total
lln?on's lur'lsd:¥obon. then the Lllral llnlorlagreernellt is bere‘rl specifkali incorporated into lhls A.greement and shal[supelsede fha area»olde standard assochllurl agreements
until ills loco'irj for ubleh 11 ls nopolhled ill the ease 01 any conftct between them lfoflv‘.lbslardhg the foregotng. this ll.greemeot supercedes all contrary terms fn elmer the
Lo-:al Un‘on or area-allis assoolalfoll agreemll¢lls.

3. l}ues Chedcolf. fha importer shal deduct from fha nepa of employees unborm adding dues ln the amount 0115% 02 gross wages or such other amollr.l as
directed by the unlorl, and sba! lern'l monlhl,' 10 llla deslgn.lled lln'orl office ll'o sums so deductad.l elder lli’lh an accurate list slm’rlg the motorola from whom dues
were deducted lee orrlpd,ees‘ lmrrldual hours own noon and assured dues s-noullls for the moot 1 perini nol faul um los tenn (lof.h) day or usa moon forming
the month for whlch sold dalect`orls wm made ll is the parties lntemloo that these deductions complyl hill the regi.lrelr.enfs of Sedlon 301(1:](4) ofthe Labor blamth
notations Ac10119-l?. as amended end such deducto'\s be made only pl.rsuaat to written ass§gnmenls from each employee on arose account such deductions ua made,
uh‘oh lhal not be ll'ra‘rutrltla for a pellod of more than one year or beyond the lerrrirailon date 01 the labor agreean nhl:hever ooarrs sooner

4. Wol”¢ .lurlsdlefloo. Thls Agieemerll covers al mill alvin the Unlorlls neill|urlsdlctloo as set forth h fha llrlon's Stalemenl of.furlsdlotlon. receipt of attica ls hele-
L‘q acmor.ledged, and as mooted by lbs Unlon !rc-rn time 10 llma. Tbs Stalerna'll of .lullsd'cllou ls ll'.corporiled by tolerance bto dds document fha fimploysr shal assign
all work descn'bb:f therefn tolls Unlon'c¢preseoted Laborer employees and acknowledges fha approprnlcness of tl‘es asslgomerll. lle'lher the Emplogsr nor its work aselgn-
merits as required under this Agleeroeol shall be stipulated or otherwise subject to ao|ustmeot by any lrr'ooicfon.al disputes board or medm'sm except upon written notice
byrne drecllorl 01 the Urloh. T|'le Emplo,‘er. whether gang ss a oorllraetor, peters manager ordeveldper, shall not contract or subcontract am work lo be done al the site of
construction alluallorl, pal'lting or repefr of a bu'ldlrlg. structure proffer pollard immqu willful the chula-described ]l.lrlsrllct‘on of the tln'on 10 amf person oorpola'.lon or
entity not s’gr\afory to and termed by aoollecb"l'o bargalrllog agreemeot\lll`tllllla tlnlorl. lbls obllgafiorl apples fn albers of subcontractors perforrlllhg \\ollral the sffe of con-
struction Wf'eo the €mplorl: poolst our or sublets mg of fha martorano-g uflbh fha aboradeso'lbed hillsd‘otloo of the Urlloo. if shell assume flra obligations of mr such
subcontractor for prompt payment 01 en‘ployees' stages and other benefds. lno‘\ldhg reasonable attorneys fees ll'r:urred fn enforcing the pro‘rlslons here-1

5- Fmdi llth TN mple adults 10 pay the amounls lhal n ls boom to pay under said Cole-:E\~e Bargrnw Agleerr)eots to fla Hearlh and Wef!are beganth
of Tha Gonslmcuon and fleoeral laborers’ D'sfllctf.‘.ounc¢l of 611me Vldrity. the l.abolers' Penslon Fmd (lnotlld”og laborers‘ £xcess Be~reflf Furldsg. the Fdx Vala,r flanath
Fuods, the Gooslmotiorl and Geoelal laborers Ulstl'lol Gol.ll‘¢cit of go end WehhyAppleotl:e and Trnnlog Tmst Fund, the blueer .l.rea Laborers- malosz Cooparafloo
Educat'on Tn»st [‘LECET'). and lo al elliot deslgrialed Urllon-afflialed benefit and nbor-merugamenl luods, and lo broome bol.r»d br mcf to considered a party to the
Agrem‘\o‘\ts and Deo'araboos ul Trusl_creabra sold Trust Furldsas 'i ll had stored fha orlplnal copies of fha Trl.lsl blslrumenls and amendments moran me Emplo,'er retires
and eonllm)s the appohllrlenl or the Emp er frusth who sa‘la‘l, loger then successor flusleas. carry mt the terms and condist of the ansl instruments the
£mpfo,'er further affirms that al prior could ' s pald lo the Weffare, Penslon and 'fralnlog hinds were nude by duly authorized agents 01 the EmPl¢rlr ll al proper rales.
and evidence the fmployer‘s liter-l lo be bound byrne frost Agreerr»enls art Ootsotho Bargalnlng Agleemtots fn effect llf\erl fha cor-trbuuons were made, wmatadg'l'lg fha
report lolm to be a suhlcl~eol lllstnlmeni fn urier 10 bhd tba Emp;!$yer la fha applicable agreements llpon mullen notice to flsa Ernpbw, fha Unlorl may lnolease the m'n1-
mum surely bond to an amount not moran one biladred illot.lsa dollars mrs necessary la ensure Emp‘q,‘er compliance with its obligations

Wbera Lebolers oo.~ered by fills loreemmt‘p:folm laura outside bn Gl'lcaoo area, flu Empto¢,ur shal, ll co.eced wider a local Llurlll-afflnled labor agreement fn the
alea. oooln*oufo lo lho local lr‘r\oa benefit ms fn amounts set forth fn fha local agreement Othuwlse, ll shall remit all frlnge ballot fund oonlr'lt:uflom h ira mounts
alld to the funds as required under fhls darbema'll_ -

8. Wages a'ld ludusuy Funds. Tbo Empto§~er sha‘l pay all the mgobited hourly pages lrlnge benefit and lnduslry lund oorlfrbutloos k ts herald to under lbo appli-
cable dollath Belpalnlm Agrbzments, lnoludl`rg, where applicable ooolr]lulloos lo tba Oll'-:ago-Area LECET and designated law-nunegemenl and uslry adunoerr\eof
funds. empl flat m contributions shall be made 10 MCIAF unless mental to and upon wrlffen dfreclioll from tha Un‘on. Hl zddl.lorlal wage lafas, dues checkoff and fringe
beams that ara negaftalsd or helena smelled alter l-lsy 31.2001 shall be h:orpora!ed into ll»'s Agreem»alt The Urloo expressly reserves lis sole llghlio atc-cale and appor-
tion each annual total eccoornle lllereas.e.

?. 130be Erlloroernellf. Al grievances arising lerourlder shal. al the Unlprl‘s dlserstloo, be subrrl‘tted 10 the Chlcapo Dlstrlol Councl Grle'rmpe Corm\‘ftee 1or dual
and blr»dl'lp deposition in dell of another prudence confirmed Shol.lj fha Emp\orrllr fa'l to cxrr»;ly sabin ten (10) days with arr,' binding grievath award. whether by gila-r-
anco commlttee or arbitration lt shall be Bat¢a for al costs and legal fees |ncolred bi the llnlorl to enforce fha ward Hbfold'lsf.andrlg argqu lo the room riollltng hare-
L1 ebel Em'll the Un\orl‘s right lo strich or withdraw its members because of non-pepneol of wages andlor fringe beller-1 oor.llibullorn, more by fha fmp‘u;or to timely remll
dues lo the l.lnlorL subcontracting ll'lvlp'atlorl lereol. or nwf-compth olin a binding grimnce award The Employells violation 01 any prollslon of tills paragraph wl gm
the l.lrllon fha right to lake my adler firm and eoomrnlc action including tul nol |'m’led 10 all remedies at law or equlry. ll ls expressly understood end agreed that fha lloiorls
right 10 late eoooomb: bolton ls h addition lo, and not in lle'.l of, its rlghls order fha grievance procedures 1'l’hels necessary lo correct contract notations or vitiate no aooept-
able steward ls wirenlly mlplcred, ll‘d urgon may appolm and plea a slt-lard from oldslrla the workforce al al toll sites

B. Slmessors. fn lbo evalt or any orange fn fha oupershlp. narrong or operaboo of fha Employer's busth or subsumeth al of lis assets by sale or other-
ulse| lt ls agreed illaf as a condition 01 such sale orlransler that the raw omar or manager uhlll'let corporate or Mrddual, chill below bound by the terms and pond-slone
01 lh\s Agreemeol. fha t’rnplcr,er shs‘f prollderm lesstbao ten (10] days prior written nob'ea fo fha lln.'on of the sale or transfer ind shall be obligated fo' all e¢po‘¢ses ignored
by fha Unlon to enforce tha terms 01 lhls paragraph _

9. Termhatlool `l’hlsrlgreemerit shall remco fn rul rome and effectan Julle 1. 2001 (urlless dated dllfereofly befor¢) through Mr;tll. 2066, and shalloonf.inua lllere»
alter unless there has been g'lwn written nobos. by declined rra`l by e”tber party herelo, repaired rla less linn sbdy [6-0) nor more than likely (90) dn's prior to fha expiration
dale. of the deslla lo modify or amend dllsdoreermof through regulabons. fn the absence ofsur.l_l notice fha Empboyer and fha Urllon agree to be burl-lo tr,rthe new area-alpa
negotiated agreements \lhh the vallous mucle lobolporattng them lnlo lhls Agreemeril and extendlog dis Agreen~enl for the life of the really llegofbled agreements md
lbereeher. unless and until trash notes of lermlnat’orl ls gherl

10. Erxcutlon. fha Ernplcr,'er admonisdges and accepts the facs'ml-’e slgrulurss on fh's contract as ll wyman fha ollghal slgnatures. fha Em;lor,er further acknowl-
edges receipt of alcoer or me corporate .lolul Mleeroalts.
oaleo; way c;' § .200°2~

- ' g§_`sg‘” alj rt r@[ (~Q,g- g
AC€£PI'ED: § M_¢fl$*l!%_l',

laborers Local Unlori lr'a. FEl|l lldl:,

stS'rEw_-'u/ /l. G'I_»s,e? ,7§,4

sys

CONSTRUGI|O.‘| 0 G£HERAL LABDHEHS’
DISTRICI COUl\‘ClL OF lCAGG AND VlClHlTY
o drug f§Q
\

l Franll Flin'. o§dem woodburst

 

(Prtl‘l flame and Tllle)

   
      
 

   

W/ éW-efs”“i?é°rrro’ 575

~ _§_lpss) ‘__,_.
s , games /l?s,_ ar é-or//
JaGsRconoolu.usol-sslruow /_ y 3 m Smmmp 4 F 'P
momus‘om£ fnch 7 /J 51 /{, ,S;K§;d?ljcjd`~ 75 7“§5 /4
b 112
willie-tom unloll mmr-musrrullo Plllx-olsmlcrcoullcrl soio-elll»lor¢a

 

 

 

 

 

 

